Van Brunt, P. J.,
(concurring.) I concur in the conclusion arrived at by Mr. Justice Barrett, that the judgment in this case should be affirmed, with
*853costs. The case at bar differs from that of Judd v. Cushing, 2 N. Y. Supp. 836, in that in the latter ease the buildings were separate and independent, having no connection except a shaft running through the wall which supplied the power. In the ease at bar the buildings were communicating, were used , as a single building, and having a common stairway and elevator, and thus devoid of all the elements of distinctness and separation which were so apparent in the case of Judd v. Cushing.